Filed 3/4/22 P. v. Hernandez CA4/2
Opinion following transfer from Supreme Court
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E075834

 v.                                                                       (Super.Ct.No. RIF132924)

 RUBEN JULIO HERNANDEZ,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed and remanded with directions.

         Theresa Osterman Stevenson, under appointment by the Court of Appeal, for

Defendant and Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland and Charles C. Ragland, Assistant Attorneys

General, Arlene A. Sevidal, Lynne G. McGinnis, and Elizabeth M. Kuchar, Deputy

Attorneys General, for Plaintiff and Respondent.



                                                              1
                                               I

                                     INTRODUCTION

       In 2012, pursuant to a plea agreement, defendant and appellant Ruben Julio

Hernandez pleaded guilty to second degree attempted murder (Pen. Code, 1 §§ 664/187,

subd. (a); count 5), which was based on the natural and probable consequences theory.

He also admitted sentencing enhancements pursuant to sections 186.22,

subdivision (b)(1), and 12022, subdivision (a)(1). In exchange, the remaining charges

and enhancement allegations were dismissed, and defendant was sentenced to 20 years in

state prison––nine years for the attempted murder, one year for the firearm enhancement,

and 10 years for the gang enhancement.

       About eight years later, in 2020, defendant filed a petition for resentencing

pursuant to section 1170.95. The trial court summarily denied the petition finding

section 1170.95 did not apply to attempted murder, which was the correct result at the

time. In a prior nonpublished opinion, People v. Hernandez (June 23, 2021, E075834),

we affirmed the trial court’s order. But the Legislature since has passed and the

Governor has signed Senate Bill No. 775 (2020-2021 Reg. Sess.), which makes clear that

persons convicted of attempted murder could be eligible for resentencing relief.




       1   All future statutory references are to the Penal Code.

                                               2
       Following the issuance of our prior opinion affirming the trial court’s order,

defendant filed a petition for review in the California Supreme Court (S270019). The

Supreme Court granted review, and on December 29, 2021, transferred the matter to us

with directions to vacate our prior decision and reconsider the cause in light of Senate

Bill No. 775. We vacated our decision on January 7, 2022, and allowed the parties to file

supplemental briefs.

       In supplemental briefing, defendant contends, and the People correctly concede,

he is eligible for resentencing under section 1170.95, as amended by Senate Bill No. 775,

and this matter should be remanded for the superior court to reconsider his petition. We

agree. Because section 1170.95, as amended by Senate Bill No. 775, will provide

resentencing relief for individuals charged with attempted murder under certain

circumstances, we will reverse the trial court’s order and remand the matter for the court

to reconsider defendant’s petition.

                                             II

                                      DISCUSSION2

       Before the enactment of Senate Bill No. 775, the California Courts of Appeal were

uniform in concluding that resentencing relief under section 1170.95 was limited to

murder convictions and did not extend to persons convicted of voluntary manslaughter or

attempted murder. (See, e.g., People v. Turner (2020) 45 Cal.App.5th 428, 435-436;

People v. Paige (2020) 51 Cal.App.5th 194, 201-204.) Since then, however, the

       2  The factual and procedural background is not relevant to this appeal, and we
will not recount those details.

                                             3
Legislature enacted Senate Bill No. 775, which took effect on January 1, 2022. This bill

amends section 1170.95 in various ways, and the most significant for our purposes is an

amendment that expressly permits defendants convicted of attempted murder to seek

relief. (Stats. 2021, ch. 551, § 2; see Stats. 2021, ch. 551, § 1, subd. (a) [“[T]his

legislation . . . ¶ (a) [c]larifies that persons who were convicted of attempted murder or

manslaughter under a theory of felony murder and the natural [and] probable

consequences doctrine are permitted the same relief as those persons convicted of murder

under the same theories”].)

       Defendant contends and the People agree that the trial court’s summary denial of

the resentencing petition must be reversed, and the matter remanded. Having reviewed

the record on appeal, we also agree. On remand, the trial court must determine whether

defendant has stated a prima facie case for relief under section 1170.95 as to his

attempted murder conviction. (§ 1170.95, subd. (c).) If the court finds a prima facie case

is stated, it shall issue an order to show cause and hold a hearing “to determine whether to

vacate the . . . attempted murder . . . conviction and to recall the sentence and resentence

[defendant] on any remaining counts in the same manner as if [he] had not previously

been sentenced, provided that the new sentence, if any, is not greater than the initial

sentence.” (§ 1170.95 subd. (d)(1).)




                                               4
                                            III

                                     DISPOSITION

       The order denying defendant’s petition for resentencing under section 1170.95 is

reversed, and the matter is remanded to the superior court. Upon remand, the superior

court shall conduct further proceedings consistent with this opinion.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               CODRINGTON
                                                                         Acting P. J.
We concur:


SLOUGH
                          J.


FIELDS
                          J.




                                             5